        Case 1:19-cv-00418-EPG Document 19 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     ANTHONY BONSALL,                                  Case No. 1:19-cv-00418-EPG (PC)
12
                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
13                                                     FOR APPOINTMENT OF PRO BONO
            v.                                         COUNSEL, WITHOUT PREJUDICE
14
     DR. KONGARA,                                      (ECF NO. 18)
15
                        Defendant.
16

17

18          Anthony Bonsall (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On May 22, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF No.

21   18). Plaintiff asks for appointment of counsel because he is unable to afford counsel; because his

22   imprisonment will greatly limit his ability to litigate this case; because the issues in this case are

23   complex; because Plaintiff has never before been a party to a civil legal proceeding; because a

24   trial in this case will likely involve conflicting testimony; and because Plaintiff has made repeated

25   efforts to obtain a lawyer, but has been unable to find a lawyer willing to take his case.

26          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

27   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

28   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28
                                                        1
        Case 1:19-cv-00418-EPG Document 19 Filed 05/27/20 Page 2 of 2

 1   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 2   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 3   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 4           Without a reasonable method of securing and compensating counsel, the Court will seek

 5   volunteer counsel only in the most serious and exceptional cases. In determining whether

 6   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 7   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 8   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 9           The Court will not order appointment of pro bono counsel at this time. The Court has

10   reviewed the record in this case, and at this time the Court is unable to make a determination that

11   Plaintiff is likely to succeed on the merits of his claim. Moreover, it appears that Plaintiff can

12   adequately articulate his claim.

13           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

14   pro bono counsel at a later stage of the proceedings.

15           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

16   bono counsel is DENIED without prejudice.

17
     IT IS SO ORDERED.
18

19       Dated:     May 27, 2020                                  /s/
                                                             UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
